DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
16. (Currently Amended) A system configured to avoid a rear-cross traffic collision, the system comprising:
an obstacle detection unit that detects a position of an obstacle by receiving electromagnetic waves reflected off a reflection point of the obstacle;
a direction estimation unit that estimates a traveling direction of the obstacle on the basis of the position of the obstacle detected by the obstacle detection unit; and
a collision determination unit that determines a possibility of a collision with the obstacle on the basis of the traveling direction of the obstacle estimated by the direction estimation unit, wherein when an approaching angle between the estimated traveling direction of the obstacle and a lateral axis of a vehicle is within a preset angle range, the collision determination unit determines that there is no possibility of a collision with the obstacle.

Allowable Subject Matter
Claims 1, 2, 5-14 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a system and method of avoiding a rear-cross traffic collision.  The prior arts fail to teach: 
Regarding independent claim 1:  “wherein the direction estimation unit collects the multiple positions of the obstacle detected by the obstacle detection unit, and uses the multiple collected positions of the obstacle to calculate a ratio between a change in a longitudinal position of the obstacle and a change in a lateral position of the obstacle that occur between an initial position of the obstacle first detected and a current position of the obstacle, thereby estimating the traveling direction of the obstacle in real time”; along with other limitation of the claim.
Regarding independent claim 12:  “wherein at the detecting of the position of the obstacle, a lateral distance from the vehicle to the obstacle and a lateral speed of the obstacle are calculated using the detected position of the obstacle, and at the determining of the possibility of a collision with the obstacle, time to collision is calculated on the basis of the calculated lateral distance and the calculated lateral speed, and when the obstacle is positioned within a preset area and the time to collision is equal to or less than a preset time, it is determined that there is the possibility of a collision with the obstacle”; along with other limitations of the claim.
Regarding independent claim 16:  “wherein when an approaching angle between the estimated traveling direction of the obstacle and a lateral axis of a vehicle is within a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967.  The examiner can normally be reached on M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TOAN N PHAM/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        7/30/21